Citation Nr: 0328816	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as hypoxia/sleep apnea.

2.  Entitlement to service connection for Hepatitis B.

3.  Entitlement to an increased initial evaluation for 
porphyria cutanea tarda, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an initial compensable evaluation for 
hepatocellular liver disease secondary to Hepatitis C 
infection.

5.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the cervical spine and 
degenerative disc disease C5-6 with mild neural foraminal 
encroachment, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for 
status post right ankle fracture, healed.

7.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable evaluation for 
bilateral high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1969 and March 1977 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held in February 2002, before Mark W. 
Greenstreet, a Veterans Law Judge sitting in Montgomery, 
Alabama, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

The veteran filed a notice of disagreement in July 2001 to an 
August 2000 RO decision with respect to the issue of 
entitlement to service connection for Hepatitis B. The Board 
has reviewed the claims file and has determined that a remand 
is warranted regarding this matter, and the remand order 
follows the decision below. See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDING OF FACT

The veteran's currently manifested sleep apnea is related to 
active service.


CONCLUSION OF LAW

Sleep apnea was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim for sleep apnea.  Pertinent identified 
medical and other records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A.





II.  Sleep apnea

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran retired from the military after over 20 years of 
service.  The service medical records show that the veteran 
began complaining of sleep apnea in 1998.  According to a 
1998 Sleep Analysis Report the veteran was treated by the 
Sleep Disorders Center at Lackland Air Force Base.  After 
observing the veteran during sleep, the physician diagnosed 
the veteran with mild obstructive sleep apnea; and the 
physician canceled the scheduled multiple sleep latency test 
due to evidence of sleep disordered breathing.  

According to a February 2000 VA examination report, a VA 
physician noted the veteran's history of sleep apnea.  It 
appears that the veteran's service medical records were not 
available for review.  The physician noted that no sleep lab 
study reports were available for review.  The examiner 
suggested referring to the reports described by the veteran 
to confirm the diagnosis of sleep apnea. 

In February 2002, the veteran testified before the 
undersigned regarding his treatment for sleep apnea.  The 
veteran maintained that he has been experiencing problems 
relating to sleep apnea since his retirement from service.

In light of the current competent medical evidence reflecting 
a finding of obstructive sleep apnea based on sleep studies 
and current competent medical evidence, the Board finds that 
sleep apnea is related to his active service.  In resolving 
all doubt in the veteran's behalf, service connection for 
sleep apnea is warranted.  



ORDER

Service connection for sleep apnea is granted.  


REMAND

This case is not yet ready for appellate review.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating 1) skin disorders 
such as the appellant's service connected porphyria cutanea 
tarda, 2) disabilities of the spine such as the appellant's 
degenerative joint disease of the cervical spine and 
degenerative disc disease C5-6 with mild neural foraminal 
encroachment C5-6; and 3) Hepatitis C.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Compare 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2003) with 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002); see 67 Fed. Reg. 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293); see 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003); see 66 Fed. Reg. 29486-29489 (2001) codified at 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2003).  The amendment 
for skin disorders was effective August 30, 2002; the 
amendment for intervertebral disc syndrome was effective 
September 23, 2002; the amendment for disability of the 
spine, including intervertebral disc syndrome, was effective 
September 26, 2003; and the amendment for Hepatitis C was 
effective July 2, 2001, 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Therefore, the Board must evaluate the appellant's claims for 
skin, cervical spine, and Hepatitis C under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  VA cannot apply the revised regulation prior 
to the effective date of the regulation.  Although the 
appellant has been provided VA examinations to evaluate the 
severity of his service-connected skin disorder, cervical 
spine disorder, and Hepatitis C, due to the length of time 
since the examinations and the regulatory amendments, current 
examinations for these disorders are necessary.  The Board 
also finds that current examinations are required for the 
veteran's right ankle disorder, PTSD, and bilateral hearing 
loss.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

According to the record, in August 2000 the RO issued a 
decision regarding this issue of entitlement to service 
connection for Hepatitis B.  In July 2001, the veteran filed 
a notice of disagreement to the RO's August 2000 decision.  
On remand, the RO must issue a statement of the case as 
detailed below.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The appellant should be afforded a VA 
examination to evaluate the severity of 
his current service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
encouraged to use the current examination 
worksheet and provide complete responses 
to all inquiries.  (A new examination is 
required because of revisions to the 
rating criteria and the worksheet.)  At a 
minimum, the examiner should specify if 
any exposed areas (head, face, neck, and 
hands) are affected and the PERCENT OF 
EXPOSED AREAS that is affected and 
specify the PERCENT OF THE ENTIRE BODY 
that is affected.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected 1) 
degenerative joint disease of the 
cervical spine and degenerative disc 
disease C5-6 with mild neural foraminal 
encroachment C5-6, and 2) his service-
connected right ankle disability.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

?	The examiner should describe 
all symptomatology due to the 
veteran's service-connected 
degenerative joint disease of 
the cervical spine and 
degenerative disc disease C5-6 
with mild neural foraminal 
encroachment C5-6 and the right 
ankle disorder.  To the extent 
possible, the examiner should 
distinguish the manifestations 
of the service-connected 
disabilities from those of any 
other disorder present.  Any 
indicated studies, including an 
X-ray study and range of motion 
testing in degrees, should be 
performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of 
motion of the neck and right 
ankle accompanied by pain.  The 
physician should be requested 
to identify any objective 
evidence of pain and to assess 
the extent of any pain.  

?	The examiner should 
specifically address with 
respect to the cervical spine 
whether there is muscle spasm 
on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing 
position; listing of the whole 
spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced 
motion.  

?	Tests of joint motion against 
varying resistance should be 
performed for the neck and 
right ankle.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.  If 
this is not feasible, the 
examiner should so state.  

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare-
ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should 
specifically identify any 
evidence of neuropathy due to 
the service-connected cervical 
spine and/or right ankle 
disabilities, to include reflex 
changes, characteristic pain, 
and muscle spasm.  Any 
functional impairment of the 
lower extremities due to the 
disc disease of the cervical 
spine should be identified, and 
the examiner should assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

?	The examiner should also 
provide an opinion concerning 
the impact of the veteran's 
service-connected degenerative 
joint disease of the cervical 
spine and degenerative disc 
disease C5-6 with mild neural 
foraminal encroachment C5-6 and 
the right ankle, on his ability 
to work.  

?	The rationale for all opinions 
expressed should also be 
provided.

4.  The veteran should be provided a VA 
audiological examination by a state-
licensed audiologist in order to 
ascertain the severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  

5.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's PTSD.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

?	Any necessary tests should be 
performed, and all clinical 
manifestations of the veteran's 
PTSD should be reported in 
detail.  

?	The examiner should provide an 
opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's PTSD and any 
psychiatric disorder 
etiologically related to the 
PTSD.  

?	The examiner should also assign 
a Global Assessment of 
Functioning score, consistent 
with the DSM IV, based on the 
veteran's service-connected 
PTSD.  The examiner should 
explain what the assigned score 
represents.  A complete 
rationale for all opinions 
expressed must be provided.  
The examination report must be 
typed.

6.  The veteran should also be provided a 
VA examination to determine the extent of 
impairment from the veteran's 
hepatocellular liver disease secondary to 
Hepatitis C infection.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and state in the examination 
report that the review has been 
accomplished.  The examiner must state 
what symptoms the veteran suffers from 
which are related to the service 
connected hepatocellular liver disease 
secondary to Hepatitis C infection.  In 
addition to documenting the severity and 
frequency of the symptoms of the 
hepatitis the examiner should provide an 
assessment of whether the liver damage 
caused by the hepatitis C is marked, 
moderate, or minimal.  The examiner 
should also determine whether the 
disorder requires any dietary restriction 
or other therapeutic measures.  In 
addition, the examiner should determine 
whether the hepatitis results in any 
incapacitating episodes and, if so, 
document the total duration of such 
episodes.  The examiner should provide 
the rationale for all opinions given.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, including the old and the amended 
rating criteria for skin disorders, spine 
disorders, and Hepatitis C, and given the 
opportunity to respond thereto.

8.  If the benefits sought on appeal 
remain denied or are not a full grant of 
the issue, the appellant and 
representative should be furnished a 
supplemental statement of the case with 
respect to the issues on appeal and given 
the opportunity to respond thereto.  

9.  With respect to the issue of 
entitlement to service connection for 
Hepatitis B, the RO should issue a 
statement of the case (issued separately 
from the supplemental statement of the 
case discussed in the previous 
instruction) addressing the issue of 
entitlement to service connection for 
Hepatitis B.  All appropriate appellate 
procedures should then be followed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



